

115 HRES 1148 IH: Expressing support for the goals and ideas of “Stomach Cancer Awareness Month”.
U.S. House of Representatives
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1148IN THE HOUSE OF REPRESENTATIVESNovember 15, 2018Mrs. Brooks of Indiana (for herself, Mr. Banks of Indiana, Mr. Bucshon, Mr. Carson of Indiana, Mr. Hollingsworth, Mr. Rokita, Mr. Visclosky, Mrs. Walorski, and Mr. Messer) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals and ideas of Stomach Cancer Awareness Month.
	
 Whereas stomach cancer, also known as gastric cancer, is one of the most difficult cancers to detect in the early stages of the disease, which contributes to high mortality rates and human suffering;
 Whereas stomach cancer occurs when cancer cells develop in the lining of the stomach; Whereas stomach cancer is the fifth most common type of cancer worldwide;
 Whereas, in 2018— (1)an estimated 26,240 cases of stomach cancer were diagnosed in the United States; and
 (2)it was estimated that 10,800 people in the United States would die from stomach cancer; Whereas the estimated 5-year survival rate for stomach cancer is only 31 percent;
 Whereas approximately 1 in 111 individuals will be diagnosed with stomach cancer during their lifetimes;
 Whereas, in the United States, stomach cancer is more prevalent among racial and ethnic minorities; Whereas more education for patients and health care providers is needed for the timely recognition of stomach cancer symptoms;
 Whereas more research into effective early diagnosis, screening, and treatment for stomach cancer is needed; and
 Whereas November 2018 is an appropriate month to observe Stomach Cancer Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals and ideas of Stomach Cancer Awareness Month; (2)supports efforts to educate the people of the United States about stomach cancer;
 (3)recognizes the need for additional research into early diagnosis and treatment for stomach cancer; and
 (4)encourages the people of the United States, interested groups, and affected persons to— (A)promote awareness of stomach cancer and foster understanding of the impact of stomach cancer on patients, their families, and caregivers;
 (B)take an active role in the fight to end stomach cancer; and (C)observe Stomach Cancer Awareness Month with appropriate ceremonies and activities to promote public awareness of, and potential treatments for, stomach cancer.
				